Citation Nr: 0948614	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1978 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2007 and May 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in September 2009.  A transcript of 
the hearing is of record.

In his July 2006 claim, the Veteran seeks entitlement to 
service connection for PTSD.  However, VA and private 
treatment records indicate that he has been diagnosed as 
having an adjustment disorder, cocaine dependence, an 
affective disorder, an anxiety disorder, and pain syndrome as 
well as PTSD.  .  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which held that a claim for benefits 
based on PTSD encompassed benefits based on another acquired 
psychiatric disorder because the evidence developed during 
the processing of the claim indicated that the symptoms for 
which the claimant was seeking VA benefits may have been 
caused by another acquired psychiatric disorder.  The March 
2007 rating decision only addressed the claim for benefits 
due to PTSD, not another acquired psychiatric disorder.  In 
readjudicating the claim, the possibility of service 
connection for the other acquired psychiatric disorders must 
also be addressed.  




FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The occurrence of the Veteran's claimed stressors cannot 
be verified, and have not been corroborated by supporting 
evidence. 

3.  The Veteran has not been shown to have an acquired 
psychiatric disorder, including PTSD, that is causally or 
etiologically related to his active service.  

4.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2006, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the result of its review of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, Social Security Administration (SSA) 
records, and secured an examination in furtherance of his 
service connection claim.  The RO also obtained information 
from the United States Army and Joint Services Records 
Research Center (JSRRC) in an attempt to verify the Veteran's 
claimed stressors.  VA has no duty to inform or assist that 
was unmet.

A VA opinion with respect to the PTSD issue on appeal was 
obtained in February 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the February 2007 VA opinion 
obtained in this case was sufficient, as it was predicated on 
a full reading of the VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, the statements of the appellant, and provides an 
explanation for the opinion stated.  The Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  Indeed, as the 
outcome of this decision hinges on the verification of the 
Veteran's purported in service stressors, the overall 
adequacy of the VA examination is relatively moot.

Analysis

PTSD

The Veteran contends that he has PTSD as the result of three 
stressors in service.  He contends that while stationed in 
Grenada in November 1983 he fell into a ditch; while being 
sent to locate missing troops he heard explosions and was 
stranded for an hour; and he had enemy action.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304.

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

On October 29, 2008, VA amended 38 C.F.R. § 3.304(f) to 
eliminate the requirement of evidence corroborating the 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,208.  
If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

Post-service treatment records show that the Veteran was a 
victim of a home invasion in 1991, which resulted in the 
Veteran being shot multiple times in the face, neck, and 
back.  The first diagnosis of PTSD was in January 1992 and 
the record indicates that only the home invasion was 
discussed; no mention was made of any military stressors.  



The Veteran was afforded a VA examination in February 2007.  
His claims file was reviewed.  Following an exhaustive 
examination, the Veteran was diagnosed with PTSD.  The 
examiner opined that they could not determine if the 
Veteran's current PTSD symptoms were from his service in 
Grenada or from the home invasion without resorting to 
speculation.  The examiner further opined that it was most 
likely that both stressors were contributing to his PTSD, 
without the ability to specifically distinguish one from the 
other as the main stressor.

Here, the evidence shows that the Veteran has been diagnosed 
with PTSD, based in part, on his military service.  However, 
the Veteran's stressors must be verified before an award of 
service connection can be granted for PTSD.  

The Board will now turn to the question as to whether there 
is credible supporting evidence of the Veteran's claimed in-
service stressors.  Again, as noted above, he maintains that 
he fell into a ditch; while being sent to locate missing 
troops he heard explosions and was stranded for an hour; and 
he had enemy action.  The Veteran has several decorations; 
however, none of them denote combat participation such as the 
Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple 
Heart Medal, and decorations such as the Bronze Star Medal 
that have been awarded with a Combat "V" device.  His 
military occupational specialties (MOS) were military police, 
and materiel storage and handling specialist.  

As the official service department records do not show that 
the Veteran engaged in combat, the Veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The fact that the Veteran served as a 
military police officer does not establish that he engaged in 
combat.  As such, while the record reflects a diagnosis of 
PTSD, the issue for consideration is whether there is 
sufficient corroboration of the claimed stressors to warrant 
a grant of the Veteran's claim.  "Just because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

Here, with regard to the stressor of falling into a ditch, 
such stressor is not able to be verified as evidence 
regarding that type of incident would not be available 
through the service department.  The Veteran has provided no 
details regarding the event other than that he fell in a 
ditch.  He has not furnished VA with an approximate date as 
to when this event occurred or any lay evidence, such as 
buddy statements, to corroborate that stressor.  

Turning to the stressors of hearing explosions and being 
stranded for an hour while being sent to locate missing 
troops, and engaging in enemy action, the Veteran's personnel 
records indicate that he was stationed in Grenada from 
November 3, 1983 through December 14, 1983.  A report from 
the National Personnel Records Center (NPRC) shows that on 
November 1, 1983, Americans stationed in Grenada came under 
hostile file.  A report from the U.S. Army and Joint Services 
Records Research Center (JSRRC) shows that by November 2, 
1983, all military objectives in Grenada had been secured.  
The following day hostilities were declared to be at an end.  
The Grenadians were observed to have started putting their 
country back together again by November 3, 1983.  With 
regards to hearing explosions, the Veteran reported that that 
occurred on November 6, 1983; three days after hostilities 
were declared to be at end.  A report from the JSRRC dated in 
April 2007 shows that the Veteran's unit was assigned to 
Operation Urgent Fury and that 18-20 American soldiers were 
killed during that Operation.  The report shows that 
Operation Urgent Fury was conducted in Grenada commencing 
October 25, 1983, and officially dissolving November 3, 1983.  
As noted above, the Veteran's personnel records show that he 
did not arrive in Grenada until November 3, 1983.

The May 2007 rating decision advised the Veteran of the JSRRC 
report.

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors must be 
therefore established by official service records or other 
credible supporting evidence.  Here, the Veteran's stressors 
have not been verified.  As noted above, although the 
evidence shows that there were American casualties in Grenada 
and that there was combat, the Veteran's personnel records 
show that he did not arrive in Grenada until November 3, 
1983.  This was one day after all military objectives were 
deemed to have been secured.  Moreover, it was the day that 
hostilities were declared to be at an end.  The NPRC report 
indicated that Americans came under hostile fire on November 
1, 1983, two days before the Veteran was stationed in 
Grenada.  

With regards to the Veteran's claimed stressor of falling 
into a ditch, the Board notes that such an incident is not 
capable of being verified through service records.  Regarding 
the Veteran hearing explosions on November 6, 1983, again, 
the Board notes that by that time, hostilities had ended.  
The Veteran has not submitted any other evidence, such as 
buddy statements, to corroborate any of his stressors.  
Therefore, the Board finds that the Veteran's stressors have 
not been verified.  

Consideration has been given to the Veteran's sworn testimony 
regarding his being involved in combat as well as hearing and 
explosion and falling in a ditch.  As a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency 
of the statements, facial plausibility, consistency with 
other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  Here, in light of 
the fact that hostilities ended prior to his arriving in 
Grenada, his limited ability to provide details pertaining to 
his in-service stressors, and his obfuscating testimony 
regarding his post-service home invasion, which resulted in 
his sustaining life-threatening injuries, the Board does not 
find the Veteran to be credible with respect to his claimed 
in-service stressors.

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The Veteran's 
service treatment records do not support his claim as they 
contain no evidence of PTSD or any psychiatric disorder.  The 
Veteran does not contend otherwise.  Moreover, the Veteran 
did not seek treatment until many decades following his 
separation from service.  The Board notes that the first 
medical evidence of record reflecting psychiatric treatment 
was in 1992, which was not so coincidentally after the 
Veteran was shot multiple times in a home invasion.  
Therefore, the Board finds that an acquired psychiatric 
disorder did not manifest in service or for many years 
thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
acquired psychiatric disorder, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J. writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder, including PTSD, to the Veteran's military service.  
As discussed above, the Veteran did not have any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
in service or for many decades thereafter.  As such, there 
was no event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

VA and private treatment records indicate that he has been 
diagnosed as having an adjustment disorder, cocaine 
dependence, an affective disorder, an anxiety disorder, and 
pain syndrome as well as PTSD.  Most of those disabilities 
have been attributed, in part, to his purported in-service 
military stressors.  However, as discussed in detail above, 
VA is unable to corroborate the Veteran's claimed in-service 
stressors, and his lay testimony, standing alone, is 
insufficient to establish service connection.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Again, the Board does not find the Veteran to 
be credible.  Further, the Veteran's diagnosis of PTSD, 
adjustment disorder, affective disorder, anxiety disorder, 
and pain syndrome have not been related specifically to any 
corroborated in-service event, or otherwise shown to be 
etiologically related to service.  Simply put, in light of 
the paucity of evidence to document his purported stressor 
and his overall vagueness regarding these alleged events, the 
Board assigns very little credibility to the Veteran's 
statements pertaining to the relationship between his current 
psychiatric disabilities and his active service.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have an 
acquired psychiatric disability, to include PTSD, that is 
traceable to disease or injury incurred in or aggravated 
during active military service.

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2009) (age may not be a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The Veteran is service connected for residuals of a left knee 
strain at 10 percent disabling; residuals of a right ankle 
sprain at zero percent disabling; a scalp laceration at zero 
percent disabling; and pseudofolliculitis barbae at zero 
percent disabling.  The Veteran's disabilities combine to 10 
percent disabling since October 24, 2003.  As such, the 
Veteran does not meet the criteria for consideration for 
entitlement to TDIU on a schedular basis because the rating 
does not satisfy the percentage requirements of 38 C.F.R. § 
4.16a.  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose, supra.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities, and employment 
and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for 
TDIU, the Veteran reported that he was self-employed as a 
painter from 1987 to 1989.  He testified at his hearing that 
he has not worked since 1991, and that prior to that, he 
worked for a tile company.  Regarding his education 
background, his application for TDIU shows that his highest 
level of education was completing high school.  

Post-service medical records show that the Veteran suffered 
multiple gunshot wounds as the result of a home invasion in 
1991, injuring his back, neck, and face.  The Veteran is in 
receipt of disability from SSA as the result of physical 
injuries from the home invasion and psychiatric disabilities.  

The Veteran testified at this hearing in September 2009 that 
he has been unable to work since 1991, following the home 
invasion.  He testified that he is unable to work due to his 
PTSD.  However, for the reasons set forth above, service 
connection for PTSD is not warranted. 

Here, the Veteran has not contended, nor does the evidence 
show, that any of his service-connected disabilities prevent 
him from working.  As noted above, the Veteran is service 
connected for residuals of a left knee strain, residuals of a 
right ankle sprain, a scalp laceration, and 
pseudofolliculitis barbae.  Only the residuals of a left knee 
strain has a compensable rating, and that is only for 10 
percent as noted above.  The evidence of record showed that 
the Veteran is unable to engage in employment because of his 
nonservice-connected disabilities; injuries from the home 
invasion and psychiatric disabilities.  He has never been 
hospitalized for his residuals of a left knee strain, 
residuals of a right ankle sprain, a scalp laceration, and 
pseudofolliculitis barbae, nor does the evidence show that he 
is precluded from all forms of employment due to his service-
connected disabilities.  The material issue is whether he is 
unable to secure substantially gainful employment consistent 
with his education and occupational experience due to his 
service-connected disabilities, alone.  38 C.F.R. §§ 3.321, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Although the Veteran's disabilities may cause interference to 
some extent with employment, such interference is 
contemplated in the combined 10 percent evaluation currently 
assigned, and the evidence of record does not demonstrate 
that his service-connected disabilities, alone, results in 
unemployability.  Consequently, the claim for a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  A 
total rating based on unemployability therefore is not 
warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to a total rating based on individual 
employability due to service-connected disability is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


